                                          Case 3:19-cv-06378-JCS Document 29 Filed 05/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CHAMPION MUTHLE,
                                   7                                                     Case No. 19-cv-06378-JCS
                                                       Plaintiff.
                                   8
                                                 v.                                      ORDER TO SHOW CAUSE
                                   9
                                         AMTRAK,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a further case management conference was scheduled on

                                  14   May 8, 2020 at 1:30 PM, before this Court in the above-entitled case. Plaintiff was not present.

                                  15   Defendant was present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on May 22, 2020, at 2:00 p.m., before

                                  17   Chief Magistrate Judge Joseph C. Spero, via AT&T Conference Call, and then and there to show

                                  18   cause why this action should not be dismissed for Plaintiff’s failure to appear at the case

                                  19   management conferences on May 1, 2020, and May 8, 2020, for failure to prosecute, and for failure

                                  20   to comply with the Court's Order of January 9, 2020, and May 1, 2020. A further case management

                                  21   conference is also scheduled for May 22, 2020, at 2:00 p.m.
                                              Counsel and parties may use the following AT&T Conference Call number: 888-684-8852.
                                  22
                                       Access code: 8256171#.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: May 11, 2020
                                  25
                                                                                     ______________________________
                                  26
                                                                                     JOSEPH C. SPERO
                                  27                                                 Chief Magistrate Judge

                                  28
